FOX, J.
There was no bill of exceptions filed in this cause and the case is here by appeal upon the record proper.
The record discloses that on November 2,1903, the prosecuting attorney of Ripley county, Missouri, filed in the circuit court of said county an information charging the defendant with taking a female person, under the age of eighteen years, from her mother, who had legal charge of the person of- said female child, for the purpose of concubinage and cohabitation with him as man and wife, which acts are prohibited and denounced by section 1842, Revised Statutes 1899.
Defendant waived formal arraignment and entered his plea of not guilty. Upon a trial by a jury a verdict of guilty was returned and his punishment assessed at two years in the penitentiary. Judgment *401and sentence was entered of record in accordance with the verdict, and from this judgment defendant appeals.
The proceedings during the progress of the trial .have not been preserved by the bill of exceptions and none is on file before us, and an examination of the record proper discloses substantial regularity; hence, the judgment of the trial court should be affirmed, and it is so ordered.
Gantt, J., concurs; Burgess, P. J., absent.